DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Examiner submits claim 13 was erroneously cited as allowable subject.  After further search and consideration, Laboratory solutions has been applied as newly cited prior art. Based upon the newly cited prior art, this action is considered a 2nd Non-Final action.  Further explanation is shown in the action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Mettler Toledo, “ How does a Spectrophotometer work”, 2015.

With respect to claim 13, Mettler Toledo teaches an image sensor comprising:
an aperture ;
a dispersion array;
a lens;
an image sensor; and
a processor,
wherein the dispersion array provides a constant scattering and dispersion angle range for an incident light input over a range of incident light input angle ranges.

    PNG
    media_image1.png
    420
    693
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    422
    651
    media_image2.png
    Greyscale


ACE, in the same field of endeavor as Mettler Toledo of diffraction gratings, teaches a diffraction grating is inherently configured to provide a constant scattering and dispersion angle range for an incident light input over a range of incident light input angle ranges in the figure below.  ACE further teaches the diffraction grating angle is based upon the Huygens–Fresnel principle of diffraction dsinθ=Δλ.  Examiner submits Mettler Toledo’s diffraction grating inherently diffracts light at a constant scattering and dispersion angle due to Huygen-Fresnel principle.  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  See MPEP 2112 IV.


    PNG
    media_image3.png
    510
    912
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 1, 4-21, 23, & 24 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:



As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise rows of nanostructures that are positioned at a different angles from each other”, in combination with the rest of the limitations of claim 6.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise rows of nanostructures positioned at same angles to each other”, in combination with the rest of the limitations of claim 7.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first set of pixels comprises a circle, and the second set of pixels comprises an annulus coaxial with the circle of the first set of pixels”, in combination with the rest of the limitations of claim 11.

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “dispersing a subset of the scattered light of a second wavelength range through a dispersion layer of the dispersion structure, the dispersion layer configured to create dispersed light; receiving the dispersed light on an image sensor; and reconstructing spectral data from the dispersed light”, in combination with the rest of the limitations of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877